      Case 1:18-cv-11528-DLC-JLC Document 43 Filed 05/07/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

JOHN DOE,

                   Plaintiff,

       -against-
                                                      Civil Case No: 18-cv-11528
MORGAN STANLEY & CO. LLC,
MORGAN STANLEY SERVICES GROUP INC.,                   NOTICE OF MOTION
CARMEN GOMEZ, individually,
LILY CHAN, individually,                              ORAL ARGUMENT REQUESTED
JACQUELINE LUCAS, individually,
BRIAN DERBY, individually,
LISA SWEBERG individually,
LAUREN KEIGLER, individually, and
MICHAEL GREY, individually,

                       Defendants.


  DEFENDANTS’ NOTICE OF MOTION TO COMPEL ARBITRATION AND STAY
                          THIS ACTION

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendants’ Motion To Compel Arbitration and Stay This Action, as well as exhibits thereto,

Defendants Morgan Staley & Co. LLC, Morgan Stanley Services Group Inc., Carmen Gomez, Lily

Chen, Jacqueline Lucas, Brian Derby, Lisa Sweberg, Lauren Keigler, and Michael Grey will move

this Court, before the Honorable Judge Robert W. Sweet at the Daniel Patrick Moynihan United

States Courthouse, Courtroom 18C, 500 Pearl Street, New York, New York, 10007, on a date and

time to be determined by the Court.
      Case 1:18-cv-11528-DLC-JLC Document 43 Filed 05/07/19 Page 2 of 2



Dated: March 19, 2019                 Respectfully submitted,

                                          /s/ Sam S. Shaulson               .
                                          Sam S. Shaulson (NY ID 2611457)
                                          Thomas A. Linthorst (NY ID 3991437)
                                          Kimberley E. Lunetta (NY ID 4421301)
                                          MORGAN, LEWIS & BOCKIUS, LLP
                                          101 Park Avenue
                                          New York, NY 10178-0060
                                          Tel.: 212-309-6000
                                          Fax: 212-309-6001
                                          sam.shaulson@morganlewis.com
                                          thomas.linthorst@morganlewis.com
                                          kimberley.lunetta@morganlewis.com

                                          Attorneys for Defendants
